Citation Nr: 1338167	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

1.  Propriety of an effective date of February 6, 2001, for an award of a total rating for individual unemployability due to service-connected disabilities (TDIU).

2.  Propriety of an initial evaluation of 50 percent for an award of service connection for bipolar affective disorder.

3.  Propriety of an effective date of February 6, 2001, for an award of service connection for bipolar affective disorder.

4.  Entitlement to temporary total evaluations under Paragraph 29 for periods of inpatient psychiatric hospitalization in 1977 and 1985.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2007, July 2008, and October 2009 by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge and presented evidence pertinent to his appeal as to the propriety of an effective date of February 6, 2001, for the award of a TDIU.  A copy of the transcript of that hearing is of record.  In September 2011, the Board remanded the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the record reveals that in a January 2011 VA Form 9, the appellant expressed his desire to present testimony at a videoconference hearing before the Board.  In correspondence dated in August 2012 he expressed his desire for a Travel Board hearing at his local VA office.  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Although the Veteran previously testified at a Board hearing in October 2010, he subsequently perfected additional issues for appellate review and requested a Board hearing as to those issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Following clarification with the Veteran as to whether he would like a Board videoconference or Travel Board hearing, he should be scheduled for the appropriate hearing before a Veterans Law Judge at the RO as soon as practicable.  Following completion of the hearing, or if he cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

